 Case 19-80030-dd          Doc 4   Filed 05/15/19 Entered 05/15/19 15:50:54           Desc Main
                                    Document     Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


IN RE:                                        )
KAREN L. POOLE,                               )              Chapter 13
       Debtor.                                )              Case No.: 18-01760-dd
                                              )
_________________________________             )
                                              )
KAREN L. POOLE,                               )
    Plaintiff,                                )
                                              )              Adversary Case No. 19-80030-dd
v.                                            )
                                              )
TITLEMAX OF SOUTH CAROLINA                    )              ANSWER
d/b/a TITLEMAX,                               )
       Defendant.                             )


        COMES NOW TITLEMAX OF SOUTH CAROLINA d/b/a TITLEMAX and files its

answer to Plaintiff’s complaint and shows as follows:

     1. Defendant admits the allegations contained in this paragraph.

     2. Defendant admits the allegations contained in this paragraph.

     3. Defendant admits the allegations contained in this paragraph but clarifies that the parties

        entered into a limited recourse agreement pursuant to its terms and S.C. Code Ann. Section

        31-3-101 et seq.

     4. Defendant admits the allegations contained in this paragraph.

     5. Defendant admits the allegations contained in this paragraph.

     6. Defendant admits the allegations contained in this paragraph.

     7. Defendant admits the allegations contained in this paragraph.

     8. Defendant admits the allegations contained in this paragraph.

     9. Defendant admits the allegations contained in this paragraph.
Case 19-80030-dd        Doc 4   Filed 05/15/19 Entered 05/15/19 15:50:54          Desc Main
                                 Document     Page 2 of 6


  10. Defendant admits the allegations contained in this paragraph.

  11. Defendant admits the allegations contained in this paragraph.

  12. Defendant lacks sufficient knowledge to ascertain the truth of the matter alleged in this

     paragraph therefore denies the same.

  13. Defendant lacks sufficient knowledge to ascertain the truth of the matter alleged in this

     paragraph therefore denies the same.

  14. Defendant lacks sufficient knowledge to ascertain the truth of the matter alleged in this

     paragraph therefore denies the same.

  15. Defendant lacks sufficient knowledge to ascertain the truth of the matter alleged in this

     paragraph therefore denies the same.

  16. Defendant admits the allegations contained in this paragraph.

  17. Defendant admits the allegations contained in this paragraph.

  18. Defendant denies the allegations contained in this paragraph.

  19. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.

  20. Defendant denies the allegations contained in this paragraph.

  21. Defendant denies the allegations contained in this paragraph.

  22. Defendant lacks sufficient knowledge to ascertain the truth of the matter alleged in this

     paragraph therefore denies the same.

  23. Defendant lacks sufficient knowledge to ascertain the truth of the matter alleged in this

     paragraph therefore denies the same.

  24. Defendant denies the allegations contained in this paragraph.

  25. Defendant denies the allegations contained in this paragraph.
Case 19-80030-dd        Doc 4   Filed 05/15/19 Entered 05/15/19 15:50:54          Desc Main
                                 Document     Page 3 of 6


  26. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.

  27. Defendant denies the allegations contained in this paragraph.

  28. Defendant denies the allegations contained in this paragraph.

  29. Defendant denies the allegations contained in this paragraph.

  30. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.

  31. Defendant admits that it has a statewide presence. Defendant denies the remaining

     allegations contained in this paragraph.

  32. Defendant denies the allegations contained in this paragraph.

  33. Defendant denies the allegations contained in this paragraph.

  34. Defendant denies the allegations contained in this paragraph.

  35. Defendant denies the allegations contained in this paragraph.

  36. Defendant denies the allegations contained in this paragraph.

  37. Defendant denies the allegations contained in this paragraph.

  38. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.

  39. The allegations contained in this paragraph are legal conclusions that do not require an

     admission or denial, therefore Defendant denies the same.

  40. Defendant denies the allegations contained in this paragraph.

  41. Defendant denies the allegations contained in this paragraph.

  42. Defendant denies the allegations contained in this paragraph.
Case 19-80030-dd        Doc 4   Filed 05/15/19 Entered 05/15/19 15:50:54          Desc Main
                                 Document     Page 4 of 6


  43. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.

  44. Defendant denies the allegations contained in this paragraph.

  45. Defendant denies the allegations contained in this paragraph.

  46. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.

  47. Defendant denies the allegations contained in this paragraph.

  48. Defendant denies the allegations contained in this paragraph.

  49. Defendant denies the allegations contained in this paragraph.

  50. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.

  51. Defendant denies the allegations contained in this paragraph.

  52. Defendant denies the allegations contained in this paragraph.

  53. Defendant denies the allegations contained in this paragraph.

  54. Defendant denies the allegations contained in this paragraph.

  55. Defendant denies the allegations contained in this paragraph.

  56. Defendant denies the allegations contained in this paragraph.

  57. Defendant denies the allegations contained in this paragraph.

  58. Defendant denies the allegations contained in this paragraph.

  59. Defendant denies the allegations contained in this paragraph.

  60. Defendant denies the allegations contained in this paragraph.

  61. Defendant hereby incorporates each and every paragraph listed above as if fully set forth

     herein verbatim.
Case 19-80030-dd        Doc 4    Filed 05/15/19 Entered 05/15/19 15:50:54               Desc Main
                                  Document     Page 5 of 6


   62. Defendant denies the allegations contained in this paragraph.

   63. Defendant admits that a release of lien has not been executed as of this paragraph but will

      be forthcoming.

   64. Defendant denies the allegations contained in this paragraph.

      WHEREFORE, Defendant denies any and all allegations not specifically admitted herein

      and requests that this Court dismiss Plaintiff’s action and cast all costs against it.



                                             /s/ Nathan E. Huff
                                             Nathan E. Huff, ID 12311
                                             nhuff@cwhllp.com

Cleary, West & Huff, LLP
1223 George C. Wilson Drive
Augusta, GA 30909
(706) 860-9995
Case 19-80030-dd        Doc 4    Filed 05/15/19 Entered 05/15/19 15:50:54            Desc Main
                                  Document     Page 6 of 6


                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on this day he has filed the foregoing with the Clerk

of Court’s CM/ECF which will serve opposing party the foregoing electronically.

This 15th day of May, 2019.

                                                            /s/ Nathan E. Huff




                                                6
